Citation Nr: 9906951	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1975 to August 1975, and on active duty from January 1978 to 
February 1979.

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for the 
appealed issue.  It is noted that the representative 
previously appointed by the veteran to represent him before 
VA has withdrawn, the representative's motion to withdraw as 
representative of the veteran having been granted in July 
1998.  The veteran has not filed another VA Form 21-22 to 
appoint any other representative for representation of his 
interests in this matter.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not supported by evidence 
demonstrating that such claim is plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including an 
organic disease of the nervous system, may be presumed to 
have been incurred during service if it becomes manifest to a 
compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  No conditions other than those listed in § 3.309(a) 
can be considered chronic for purposes of presumptive service 
connection under that section.  38 C.F.R. § 3.307(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for determining well 
groundedness based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's June 1975 enlistment physical examination 
report indicates that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
X
25
LEFT
30
25
15
X
20

His July 1975 separation medical examination report indicates 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
5
20
LEFT
15
15
15
15
20

His January 1978 physical examination report indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
10
LEFT
5
10
5
5
10

A September 1978 emergency room treatment report indicates 
that the veteran was seen for complaints of an earache of one 
day's duration.  The veteran described a throbbing pain with 
drainage.  Upon examination, the right ear canal was found to 
be moderately inflamed, while the left ear was found to be 
severely inflamed.  The tympanic membranes exhibited good 
light reflection in both ears.  A small amount of fluid was 
found in the left ear.  No tenderness to touch was noted on 
the outside of the ears.  Another notation indicated that the 
left ear tympanic membrane was brightly inflamed, with poor 
light reflection and externa otitis.  The right tympanic 
membrane was noted to be clear.  The impression was of left 
otitis media, externa.  The veteran was treated with 
medication and was noted to return in ten days.  There are no 
other service medical records indicating either a follow-up 
for these complaints or any further ear complaints or 
treatment.

His January 1979 discharge physical examination report 
indicates that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
5
LEFT
15
15
0
X
15

A September 1987 VA hospitalization report indicates that, 
upon examination, the external auditory canals were patent 
bilaterally without edema.  The tympanic membranes had good 
cones of light and were not bulging, perforated, or 
retracted.

During an August 1990 VA hospitalization, the veteran's 
hearing was found to be grossly intact, no lesions were found 
on the pinna, no tenderness was noted, the tympanic membranes 
were intact, the canals were clear, and normal light reflex 
was noted.  A pertinent diagnosis was not recorded.

On the occasion of VA audiological testing in December 1995, 
the veteran reported a chronic history of "ear infections."  
Upon testing, speech discrimination was found to be 100 per 
cent in the right ear and 96 per cent in the left ear.  Pure 
tone thresholds at the 1000 Hertz level were at or above 40 
decibels for both ears.  The examiner indicated that the test 
results revealed a borderline normal right ear with a mild 
1,000 hertz "notch," and a mild, reverse slope 
sensorineural hearing loss in the left ear, there being some 
question as to the type of the loss shown.  Excellent word 
recognition ability was found at a "loud conversational 
level."  Normal tympanograms were noted bilaterally.  The 
veteran was advised to contact a service officer to file a 
claim for service connection, and was recommended for hearing 
aid evaluation with a re-evaluation of pure tone thresholds.

During his February 1997 personal hearing, the veteran 
reported that while on active duty for training in Germany 
his ears had become very painful because of the firing of 8 
inch guns over his head; that he was subsequently 
hospitalized for five days due to burning and aching; and 
that, due to finances, he sought no medical treatment after 
service for his ears.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

It is also noted that a lack of inservice complaints of or 
treatment for hearing loss is not fatal to a claim of 
entitlement to service connection for hearing loss.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key 
issues are whether the veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and whether there is medical 
evidence linking the current hearing loss disability to the 
veteran's period of active service.  The Court has noted the 
following:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

It is evident that an enlistment physical examination in June 
1975 identified some hearing loss of both ears, with the 
decibel loss of the right ear meeting the requirements of 
38 C.F.R. § 3.385.  Even so, there is no showing by medical 
data of chronic hearing loss of either ear in service or for 
many years following the veteran's last discharge from 
service.  No medical evidence has been introduced indicating 
the manifestation of a sensorineural hearing loss of either 
ear to a compensable (10 percent) degree within one year of 
either discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).  
The veteran himself describes inservice ear problems and a 
diminution in auditory acuity after service, but treatment 
for hearing loss is neither alleged nor shown from the time 
of his discharge from service in 1979 until 1991, when 
referred for evaluation of possible mild conductive hearing 
loss.  The provisions of 38 C.F.R. § 3.303(b), thus, do not 
afford a basis for finding the claim in question well 
grounded.

The VA audiological findings in December 1995 arguably meet 
the criteria for hearing loss for VA purposes for both the 
right and left ears, set forth in 38 C.F.R. § 3.385.  As 
well, the veteran's statements of noise exposure during 
service are accepted as credible for purposes of determining 
whether his claim is well grounded.  Yet, there is lacking in 
this matter competent medical evidence of a nexus between the 
veteran's current hearing loss and his periods of military 
service.  No medical professional has offered an opinion 
linking the veteran's currently shown hearing loss to his 
periods of military service.  Lay testimony cannot provide 
such medical evidence because lay persons are not competent 
to offer medical opinions.  See Boyer v. West, 11 Vet. 
App. 477, 478 (1998); Wade v. West, 11 Vet. App. 302, 304-306 
(1998); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espirutu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above.  
Inasmuch as no such evidence has been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss must be denied as not well grounded.  See Epps, supra; 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the claim at issue on the merits.  The Board, on the 
other hand, has concluded that such claim is not well 
grounded.  The Board has therefore considered whether the 
veteran had been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Given that the veteran 
has advanced argument that the claim at issue is well 
grounded, and in view of the fact that he has failed to meet 
his initial burden of presenting a claim that is plausible or 
capable of substantiation, the Board concludes that no 
prejudice to the veteran would result in denying his claim as 
not well grounded.  Moreover, the Court has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and thus 
require VA to notify the veteran of said relevant evidence in 
order that he may complete her application for the claim of 
service connection.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for bilateral hearing loss.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

As the veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded, such claim 
is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

